DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group 1, claims 1-7 in the reply filed on 6/9/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimoto et al. (2008/0093756).
Nishimoto et al. discloses an injection molding apparatus, comprising a fixed die plate 61 supports a fixed die 2, a movable die plate 64 supporting a molding die 50 with a movable die 1, wherein movable die 1 and fix die 2 form molding cavities 3, a runner 49 connected to the cavities through a gate G;
Wherein the molding die 50 further comprises a die attachment member 16 includes movable plates 16A-B and a first and second die plates 6, 7 and a core mold or insert 11 slidably 
Regarding claims 2- 4, wherein the apparatus further comprises a decompression releasing elastic member 40 and a releasing distance stopper 32, the second moving mold comprises a second moving mold 16B, which faces the first moving mold 7, and a second moving mold 16A, which faces the second moving mold 16B, wherein the one end of the core mold rod 21 is fixed to the second moving mold 16A, wherein the one end of the puller rod 18 is fixed to the second moving mold 16B, and wherein the decompression releasing elastic member 40 and the decompression releasing distance stopper 32 are installed between the first moving mold 7 and the second moving mold 16B. 
 Regarding claims 5-7, wherein the die 50 further comprising a close contact maintenance member with a bolt 17 installed in the first moving mold and a bolt sliding groove formed in the second moving mold 7, and wherein a shaft portion of the bolt is fastened and fixed to the first moving mold 16, and a stepped head of the bolt is held by a holding lip of the bolt sliding groove while being disposed in the bolt sliding groove. See Fig. 3, 17-17A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136.  The examiner can normally be reached on 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU KHANH T NGUYEN/Examiner, Art Unit 1743